DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, it is not clear how the second layer can be formed atop the first layer while maintaining discontiguity. Are individual layers discontiguous?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 3-5, 7, 11-13, 15-16, 18-20, and 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by an article entitled “Fabrication of Glucose Biosensor by Piezoelectric Inkjet Printing” by Wang et al. (“Wang”).
As to claim 1, Wang discloses a method of manufacturing an analyte sensor comprising: 
providing a substrate (see Fig 2a-b – carbon black electrode); and 
depositing an array of discontiguous sensing elements to a surface of the substrate of the analyte sensor, the sensing elements comprising one or more droplets of a sensing element formulation (see Fig 2b showing droplets spaced apart by 100 microns on a 2 mm x 2 mm square pad).  
As to claim 3, Wang further discloses wherein the depositing is performed by a non-impact printing method (see Figs 1-2 and associated text).  
As to claim 4, Wang further discloses wherein the non-impact printing method comprises a piezoelectric pulse-jet deposition (see Figs 1-2 and associated text).  
As to claim 5, Wang further discloses wherein the non-impact printing method comprises a thermoelectric pulse-jet deposition (see Figs 1-2 and associated text).  
As to claim 7, Wang further discloses wherein a droplet deposited during a single activation event of the non-impact printing method has a volume ranging from 0.01 pL to 1000 pL (see III.A. Vdrop ≈ 110 pl).  
As to claim 11, Wang further discloses wherein the sensing element formulation comprises an analyte-responsive enzyme (see Fig 2a-b and associated text).  
As to claim 12, Wang further discloses wherein the analyte-responsive enzyme comprises a glucose-responsive enzyme (see Fig 2a-b and associated text).  
As to claim 13, Wang further discloses wherein the glucose-responsive enzyme comprises one or more of a glucose oxidase, a glucose dehydrogenase, a pyrroloquinoline quinone, a dependent glucose dehydrogenase, a flavine adenine dinucleotide dependent glucose dehydrogenase, or a nicotinamide adenine dinucleotide dependent glucose dehydrogenase (see Fig 2a-b and associated text).  
As to claim 15, Wang further discloses wherein the analyte-responsive enzyme comprises an oxygen-responsive enzyme (GOX requires oxygen and is thus responsive to its presence).  
As to claim 16, Wang further discloses wherein the analyte sensor is configured to monitor glucose (see Fig 2a-b and associated text).  
As to claim 18, Wang further discloses wherein the analyte sensor is configured to monitor one or more of acetyl choline, amylase, bilirubin, cholesterol, chorionic gonadotropin, glycosylated hemoglobin (HbAlc), creatine kinase (e.g., CK-MB), creatine, creatinine, DNA, fructosamine, glucose, glucose derivatives, glutamine, growth hormones, hormones, ketones, ketone bodies, lactate, peroxide, prostate-specific antigen, prothrombin, RNA, thyroid stimulating hormone, and troponin. The concentration of drugs, such as, for example, antibiotics (e.g., gentamicin, vancomycin, and the like), digitoxin, digoxin, drugs of abuse, theophylline, and warfarin (see Fig 2a-b and associated text).  
As to claim 19, Wang further discloses wherein the sensing elements have an average diameter ranging from 0.1 pm to 500 um (see Fig 2a-b).  
As to claim 20, Wang further discloses wherein the sensing elements have a volume ranging from 0.01 pL to 1000 pL (see Fig 2a-b and associated text). 
As to claim 24, Wang further discloses wherein the array of discontiguous sensing elements comprises an inter-feature distance between each of the discontiguous sensing elements ranging from 1 um to 500 um (see p. 84 – 100 um between deposits).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9-10 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang.
As to claims 9-10, Wang fails to disclose wherein the array contains a plurality of rows of discontiguous sensing elements, each row being substantially aligned with adjacent rows or wherein the array contains a plurality of rows of discontiguous sensing elements, each row being offset from adjacent rows.  
However, Wang teaches that printing may be performed by a PC controlling the movement of X-Y table allowing any patterns to be created that the operator would like. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the rows offset or alighted with adjacent rows in order to achieve the predictable result of uniform coverage. 
As to claim 21, while Wang shows 4000 discontiguous sensing elements and not a range of 2 to 1000 discontiguous sensing elements, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lower the number in order to conserve space on the electrode. 
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of an article entitled “An amperometric glucose biosensor prototype fabricated by thermal inkjet printing” by Setti et al. (“Setti”).
	As to claim 2, it is not clear that the process of Wang would be enable the method of claim 1 wherein the surface of the substrate is a surface of a working electrode.  
	However, in a similar process, Setti discloses similar printing wherein a surface of a substrate is a surface of a working electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the printing of Wang with the working electrode of Setti in order to achieve the predictable result of measuring glucose.
As to claim 22, Wang fails to disclose the method further forming a membrane over the array of discontiguous sensing elements by dipping a portion of the analyte sensor into a membrane solution, wherein the membrane limits flux of analyte to the sensing elements.
In a similar invention, however, Setti discloses the further discloses the step of dipping a portion of the analyte sensor into a membrane solution, wherein the membrane limits flux of analyte to the sensing elements (see p. 2021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor elements of Wang with the membrane of Setti in order to achieve the predictable result that is a glucose biosensor.
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of an article entitled “Advanced printing and deposition methodologies for the fabrication of biosensors and biodevices” by Gonzalez-Macia et al. (“Gonzalez-Macia”). 
As to claim 6, Wang fails to disclose wherein the depositing is performed by an impact printing method.  
However, Gonzalez-Macia teaches that such impact and non-impact printing methods were well-known at the time the invention was made. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the result taught by Wang with the impact techniques of Gonzalez-Macia as such techniques would predictably yield sensing structures.
Claims 14 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view US 2009/0310743 A1 to Carpenter et al. (“Carpenter”).
As to claim 14, Wang fails to disclose wherein the analyte-responsive enzyme comprises a lactate-responsive enzyme. However, Carpenter teaches that a glucose-responsive enzyme may be substituted for a lactate one (see [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose-responsive enzyme of Wang for the lactate-responsive enzyme of Carpenter in order to achieve the predictable result that is a sensor capable of measuring lactate concentration.
As to claim 17, Wang fails to disclose wherein the analyte sensor is configured to monitor ketones.  However, Carpenter teaches that a glucose-responsive enzyme may be substituted for a one that measures ketones (see [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose-responsive enzyme of Wang for the lactate-responsive enzyme of Carpenter in order to achieve the predictable result that is a sensor capable of measuring ketone concentration.
Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of Setti and further in view of US 2006/0258929 A1 to Goode et al. (“Goode”).
As to claim 23, while Setti discloses dip coating the membrane, Goode teaches that other techniques like spray coating the membrane may be freely substituted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Setti by spraying as taught by Goode as such a modification would merely amount to a substitution of one known membrane application technique for another to achieve a predictable result.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791